Citation Nr: 1114144	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  09-48 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The Veteran served on active duty from August 1964 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified before the undersigned Veterans Law Judge at a Board hearing in October 2010.  The Veteran submitted additional evidence at the hearing and waived consideration by the agency of original jurisdiction (AOJ) in the first instance.  The Board will consider the evidence in its appellate review.

The record was also kept open for 30 days following the hearing for the Veteran to submit additional evidence.  However, there is no indication in the claims folder that any additional evidence was received by VA.  Accordingly, the Board will proceed with its appellate review.


FINDINGS OF FACT

1.  The Veteran was physically assaulted during service and suffered head and facial trauma.

2.  The Veteran has provided lay evidence of a continuity of symptoms of headaches since service.

3.  The Veteran currently suffers from headaches and there is a reasonable basis to attribute such disability to his active military service.



CONCLUSION OF LAW

The Veteran has headaches that are the result of injury incurred in active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court) or the United States Court of Appeals for the Federal Circuit (Federal Circuit), lay observation is competent.  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran served on active duty from August 1964 to August 1967.  A review of his service treatment records (STRs) reveals that the Veteran was treated in a military emergency room in September 1965.  The entry said the Veteran was beaten up and struck on the head and mouth.  He was noted to have a large L-shaped scar over the left forehead and eyebrow.  The Veteran received stitches.  Three teeth were said to be partially knocked out.  There were no further treatment entries related to the head wound.  The Veteran's dental records show that he was assessed has having fractures of teeth 7 and 8.  He then was treated on a number of occasions for problems related to those teeth.  

The Veteran's separation physical examination of June 1967 was negative for any findings regarding problems associated with headaches.  The Veteran did not report an ongoing problem on his Report of Medical History.  

The Veteran submitted his claim for entitlement to service connection for dental trauma and headaches in November 2008.  The Veteran submitted a statement that same month wherein he described how he had been attacked while stationed in Germany.  He related that he was struck in the head.  He also said he was struck in the mouth and his teeth were damaged.  He received a temporary fix for his teeth at that time because his unit pulled out to participate in an exercise.  He required additional treatment for his teeth on his return.

The Veteran said he had suffered from headaches for 40 years.  He said he believed they were a direct result of the head trauma he suffered in service.  He reported that he had never been in an accident and never had another head injury.  He said he had not made the connection between his headaches and his head trauma in service until he had mentioned it to a medical professional in a casual conversation.  

The Veteran was afforded a VA neurological examination in January 2009.  The examiner noted that she had reviewed the claims folder to include the Veteran's STRs.  The examiner noted the Veteran's history of head trauma in service.  The headaches reportedly had gotten worse over the last several years.  The Veteran reported no treatment for the headaches.  The examiner noted that the Veteran stayed in the military until 1967 after being injured.  The examiner provided a diagnosis of headaches.  She said it was not likely that the Veteran's current headache condition was related to the incident in service in 1965.  She said the Veteran remained in the military until 1968 [sic], was not on profile and had no treatment.  She also noted that he had not had post-service treatment.

The Veteran's claim was denied in February 2009.  He submitted his notice of disagreement (NOD) in August 2009.  He also submitted a statement in September 2009 wherein he again related the circumstances of his head trauma in service.  He said his headaches had been with him for many years.

The Veteran submitted the results of an evaluation from the Mayo Clinic dated in October 2010.  The Veteran's history of being attacked in service was noted.  He reported being without headaches until he was attacked.  The Veteran gave a history of experiencing moderate pressure-like headaches within a few days after the incident.  He had continued to experience the headaches over the years.  The examiner said that, given the Veteran's history of the appearance of the bland, pressure-like headaches within a week of the head injury, the most likely diagnosis would be that of posttraumatic headaches.  The examiner said that, although they did not have first-hand knowledge of the events surrounding the injury, the profile of the Veteran's headaches was very suggestive for posttraumatic headaches.  

The Veteran testified at a Board hearing in October 2010.  He provided the details of how he sustained his head injury in service.  He testified that he continued to have headaches after the assault, maybe two to three per week.  He used over-the-counter (OTC) medications to treat the symptoms.  He said the frequency had not changed but the headaches had become worse over the years.  He said he had been prescribed Vicodin by VA for pain treatment.  He could not remember going to sick call in service to get treatment for his headaches.  The Veteran said he had no clinical records related to the period right after service that would show treatment.  

The Veteran is competent to provide lay evidence of symptoms experienced in service even in the absence of any contemporaneous treatment records.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007); Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006).  The Veteran is not competent to provide an opinion to relate his diagnosis of headaches to his head injury in service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Woehlaert v. Nicholson, 21 Vet App 456 (2007).

There is no reason to doubt the credibility of the Veteran as to his having experienced headaches in service that were similar to headaches he had after service.  The Veteran provided testimony that he attempted to treat his symptoms on his own after service with OTC medications.  He has stated that he has experienced headaches since his injury in September 1965 to the present time.

The VA examiner found the lack of additional treatment during service, the lack of a profile, continued service until 1967 and the lack of documentation of post-service treatment to be persuasive evidence that the Veteran's current headaches were unrelated to the head trauma in service.  

The report from the Mayo Clinic recorded the same history of injury in service.  However, there was an added element related by the Veteran and that was his report of experiencing pressure-like headaches within days after the head trauma.  The Mayo Clinic examiner found that element to be of importance and very suggestive that the Veteran suffered from posttraumatic headaches, then and in the present.

The VA examiner provided her rationale for why she concluded that the Veteran's current headaches were unrelated to his headaches in service.  Primarily, she relied on the absence of treatment; however, she did not comment on the Veteran's claim of a continuity of symptoms - headaches.

The Mayo Clinic examiner did not provide a strongly worded affirmative opinion.  Rather, the examiner noted the history of injury, history of headaches in service and the continuity of symptomatology to conclude that the evidence was very suggestive of posttraumatic headaches.  The Board notes that the Court, in addressing whether a claim was well grounded, an element no longer relevant in claims, said that in ascertaining whether a claim is well grounded, a proffered medical opinion should be viewed in its full context, and not characterized solely by the medical professional's choice of words.  Lee v. Brown, 10 Vet. App. 336, 339 (1997).  Examination of the exact language used by the medical care provider is not, in and of itself, necessarily determinative in this regard.  Id.  That same language used by the Court is instructive in evaluating a medical nexus opinion in this case.

The Veteran is considered competent to provide evidence of his symptoms in service and after.  He is credible in saying that he treated his symptoms with OTC medications and that there would not be STR entries of treatment or a history of private treatment after service.  It is not disputed that he has a current disability involving headaches.  The Board finds that the evidence of head trauma in service, the continuity of symptomatology, along with the Mayo Clinic assessment, is sufficient to establish entitlement to service connection for headaches.  See Savage, supra; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  


ORDER

Entitlement to service connection for headaches is granted.



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


